Citation Nr: 0105526	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
syndrome, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



REMAND

The veteran had active service from August 1965 to March 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A January 1998 RO decision continued a 40 percent evaluation 
for the veteran's lumbar disc syndrome.  A January 1999 RO 
decision granted a 60 percent evaluation effective July 31, 
1977, the date the veteran reopened his claim.

The veteran has asserted that his service-connected lumbar 
disc syndrome has rendered him unable to secure and follow 
any form of substantially gainful employment consistent with 
his education and work experience.  Significantly, a medical 
opinion has not been obtained which comments on the impact of 
the veteran's service-connected disability upon his 
employability.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a VA examiner should 
generally address the extent of functional and industrial 
impairment associated with a veteran's service-connected 
disabilities when presented with a veteran seeking a total 
rating for compensation purposes based on individual 
unemployability.  Gary v. Brown, 7 Vet. App. 229, 232 (1994).

Therefore, this case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a 
neurology examination by an appropriate 
physician to ascertain the severity of 
the service-connected lumbar disc 
syndrome.  All indicated tests and 
studies should be accomplished, and the 
findings should be reported in detail.  
In addition, the claims file should be 
made available for review and the 
examination report should reflect that 
such review was accomplished.  The 
examiner should provide an opinion 
concerning the impact of the service-
connected lumbar disc syndrome on the 
veteran's ability to work.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case, and 
provide an opportunity for the veteran 
and his representative to respond before 
the case is returned to the Board for 
further appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




